Citation Nr: 1722341	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  08-31 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic dental problems.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to November 1983 and from November 1986 to June 1996.

This matter came before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was afforded a hearing before the undersigned in December 2011.  A transcript of the hearing has been associated with the record.

In April 2012 and January 2015, the appeal was remanded to the agency of original jurisdiction (AOJ) for additional development.  

In November 2016, the Board denied service connection for a low back disability and remanded the issue of entitlement to service connection for chronic dental problems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the November 2016 remand, the Board discussed the procedural history related to the issue of entitlement to service connection for chronic dental problems.  Specifically, in the January 2015 remand, the Board pointed out that while a May 2012 VA examiner did not address whether the Veteran's current dental problems relate to service generally.  The issue was returned to the AOJ for appropriate action.  

On VA examination in December 2015, the diagnoses were periodontal disease and multiple decay.  The examiner noted that during service, the Veteran received tetracycline for multiple skin infections, starting in 1987.  He noted that that medication could cause discoloration as well as enamel hyperplasia which would cause increased decay.  He noted that since separation from service, the Veteran had undergone extraction of all of his teeth due to periodontal and periapical abscesses.  In a December 2015 addendum, the dental examiner stated that without any teeth to be examined he could not definitively state that tetracycline had any bearing on their loss.  
 
As noted by the Veteran's representative in the August 2016 appellate brief, the December 2015 VA dental examiner applied an incorrect standard of proof in reaching his opinion.  The question is whether it is at least as likely as not that the claimed dental problems began in or were related to active service, to include administration of tetracycline therein.  Moreover, the dental examiner failed to address whether any post-service dental problem related to service generally, rather than specifically to the administration of tetracycline therein.  

Based on the above procedural history, the Board determined in November 2016 that an addendum opinion was required.  The Board directed that various specific questions be addressed by the VA dentist who conducted the December 2015 examination (or a suitable substitute).  These questions included an assessment of the Veteran's current dental disorders, to include whether he had impairment of the mandible, loss of a portion of the ramus loss of a portion of the maxilla, or loss of teeth due to loss of substance of the body of the maxilla or mandible; or defective or missing teeth, tooth disease, dental abscess, or disease of the periodontal tissue.

On remand, the December 2015 examiner reviewed the record in December 2016.  He concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  While he discussed the Veteran's in-service dental history, he did not identify the Veteran's current dental conditions.  

Subsequently, the AOJ issued a deferred rating decision, noting that the report was inadequate for rating purposes in that it failed to answer the Board's questions.  

In February 2017, the dentist responded with the following statement:

The impairment of the mandible, loss of a portion of the ramus, loss of portion of maxilla or loss of teeth due to loss of substance of the body of the maxilla or loss of teeth due to loss of substance of the body of the maxilla or mandible is less than likely as not (50% or less probability) that any of these problems began or is related to active service.

Unfortunately, this statement does not adequately respond to the questions posed by the Board.  Specifically, the Board requested an assessment of whether the enumerated conditions were present.  The examining dentist did not provide such an assessment.  

A remand by the Board imposes upon the VA Secretary a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, on remand, the examiner must adequately respond to the Board's inquiries.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA dentist who conducted the December 2015 examination and provided the December 2016 and February 2017 addendum reports, or to a suitable substitute.  The examiner should be asked to review the claims file, to include this remand.  If the below inquiries cannot be answered without an additional examination, such should be scheduled.  

Upon review of the record (and examination of the Veteran if deemed necessary), the examiner should address the following inquiries (the issue of compensation is addressed under (b), and the issue of outpatient treatment benefits is addressed under (c)).

(a) What are the Veteran s current dental disorders? Does he have impairment of the mandible, loss of a portion of the ramus, loss of a portion of the maxilla, or loss of teeth due to loss of substance of the body of the maxilla or mandible?  Does he have defective or missing teeth, tooth disease, dental abscess, or disease of the periodontal tissue? 
(Any existent dental disorder must be specifically identified and described.)

(b) If the Veteran has the following disorders - impairment of the mandible, loss of a portion of the ramus, loss of a portion of the maxilla, or loss of teeth due to loss of substance of the body of the maxilla or mandible - is it at least as likely as not (i.e., probability of 50 percent or greater) that any of these problems began in or is related to active service?  

(c) If the Veteran has the following disorders - defective or missing teeth tooth disease dental abscess, or disease of the periodontal tissue - is it at least as likely as not (i.e. probability of 50 percent or greater) that any of these problems began in or is related to active service?    

In answering (c), please review the Veteran's STRs and summarize his dental condition at entry into service in 1979, during service, and at discharge from service in 1995.  Analysis of his dental condition between 1979 and 1995 is critical in determining whether he is entitled to outpatient dental treatment benefits.

2.  Review the examination report to ensure that it complies with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.  

3.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

